Case 2:19-cv-01770-RGK-RAO Document 158 Filed 12/20/19 Page 1 of 1 Page ID #:3436
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No.:      CV 19-01770 RGK (RAOx)                               Date:    December 20, 2019
    Title:         Karla Garcia Aranda et al. v. County of Los Angeles et al.



    Present:        The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                    Donnamarie Luengo                            Tape No.: XTR 12/20/2019
                     Deputy Clerk                              Court Recorder: XTR System

         Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):

                    Brian D. Olney                                    Ryan A. Graham



   Proceedings:            MINUTES RE: TELEPHONIC DISCOVERY HEARING

          The case was called and counsel entered their appearances telephonically. The Court and
   counsel discussed the current discovery disputes. A separate order to be issued.




                                                                                         1 : 09
                                                                 Initials of Preparer:     dl



   CV-90 (05/15)                       CIVIL MINUTES - GENERAL                              Page 1 of 
